HARALSON, J. 1.
It has been several times held by this court, that when one or more persons are mentioned in the body of the conveyance as grantors and their names are subscribed to it, the additional signature of another person who -is nowhere mentioned in the instrument, does not make it his deed.—Sheldon v. Carter, 90 Ala. 380. We need not repeat the reasons' for this holding. This principle is precisely applicable to the facts of this case. '
'2. We have more recently held, that the assent and concurrence of the husband which is required by statute (Code, §2528 [2348]) to give validity and effect to a deed conveying the wife’s lands, can be. manifested only by his joining in the alienation in such a way as would be necessary to the conveyance of his interest if the land belonged to him in severalty or jointly, or in common with others; and that when a deed is signed by the hus*594band, under the facts as the one before us purports to have been signed, it is nothing more than the void deed of the wife, inoperative to divest her title in the land.—Davidson v. Cox, 112 Ala. 510; Johnson v. Goff, 116 Ala. 648.
There was no error in giving the general charge for defendants.
Affirmed.